Exhibit 10.84

RIGHT OF FIRST NOTICE AGREEMENT

     THIS RIGHT OF FIRST NOTICE AGREEMENT (this “Agreement”) is made as of
December 16, 2005, by and among _______________________ (the “Shareholder”), the
purchasers signatory hereto (each a “Purchaser” and together the “Purchasers”)
and Global Med Technologies, Inc. (the “Company”).

W I T N E S S E T H:

     WHEREAS, the Shareholder is a beneficial owner of that number of shares of
common stock or options of the Company, par value $.01 per share (the “Common
Stock”) set forth on the signature page hereto, and the Shareholder may benefit
from the Purchasers’ investment in the Company represented by the purchase of
Series A Preferred Stock and Warrants to purchase shares of the Company’s Common
Stock (the “Preferred Stock” and the “Warrants”, respectively); and

     WHEREAS, as an inducement to purchase the Preferred Stock and Warrants, the
Shareholder wishes to grant to each Purchaser a right-of-first-notice to enable
each Purchaser to offer to purchase the Common Stock owned by the Shareholder on
any occasion when the Shareholder shall propose to dispose of the Common Stock;

     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:

ARTICLE 1

RIGHT OF FIRST NOTICE

     1.1. From the date hereof until the date that none of the Preferred Stock
is outstanding, upon any sale or proposed sale of Common Stock by the
Shareholder (a “Stock Sale”), each Purchaser who owns Preferred Stock shall have
the right to offer to purchase an amount of the Common Stock up to 100% of the
Stock Sale.

     1.2. The Shareholder agrees to not sell any of the Common Stock
beneficially owned, or issuable to, the Shareholder, unless the Shareholder
complies with the terms of this Agreement. The notice requirements under this
Article shall be triggered upon any sale or proposed sale of Common Stock by the
Shareholder, as provided in this Article, and shall not be triggered by
exercises of stock options.

--------------------------------------------------------------------------------

     1.3. At any time when the Shareholder determines to solicit bids for an
intended Stock Sale, or at least 2 Trading Days prior to the planned closing of
a Stock Sale which results from the Shareholder’s receipt of an unsolicited bid
for any of the Shareholder’s Common Stock, the Shareholder shall deliver to the
Purchaser Representative a written notice of its intention to effect a Stock
Sale which shall contain the proposed number of shares of Common Stock which are
the subject of such Stock Sale, and if the proposed Stock Sale is an open-market
sale, the notice shall so state (“Stock Sale Notice”). The Purchaser
Representative shall notify all Purchasers of the Stock Sale Notice and for
administrative convenience only, but not as the agent of any such Purchaser,
shall forward to the Shareholder any expression of investment interest by any
Purchaser as set forth below in Section 1.4. “Trading Day” means a day on which
the OTC Bulletin Board is open for business. Each Purchaser shall be acting
independently in determining whether to make a Purchaser Offer and the terms
thereof.

     1.4. If the Purchasers or any Purchaser wishes to offer to purchase such
Common Stock it must provide written notice to the Shareholder by not later than
5:30 p.m. (New York City time) on the 2nd Trading Day after the Stock Sale
Notice was sent that the Purchaser wishes to purchase such Common Stock and that
the Purchaser has such funds ready, willing and available for investment on the
terms set forth in the Purchaser’s reply (“Purchaser Offer”). If the Shareholder
receives no Purchaser Offer as of such 3rd Trading Day, such Purchaser shall be
deemed to have notified the Shareholder that it does not elect to offer to
purchase the Common Stock.

     1.5. Upon receipt of a Purchaser Offer, Shareholder shall have 2 additional
Trading Days to accept, in writing, one or more Purchaser Offers, in whole or in
part, as determined by the Shareholder. If these two Trading Days pass and the
Purchaser shall receive no written acceptance of the Purchaser Offer, the
Shareholder shall be deemed to have notified the Purchaser that it does not
elect to sell the stock to Purchaser. For clarity, the Shareholder is not
obligated to sell the Common Stock to any Purchaser even if such Purchaser Offer
is financially superior to the terms proposed by any other Purchaser or any
third party.

     1.6. The Shareholder must provide the Purchasers with a second Stock Sale
Notice, and the Purchasers will again have the right to offer to purchase the
Common Stock as set forth above in this Article if the Stock Sale subject to the
initial Stock Sale Notice is not consummated for any reason within 60 Trading
Days after the date of the initial Stock Sale Notice; or if the proposed number
of shares to be sold increases or decrease by more than 5% from the original
Stock Sale Notice; or if the Stock Sale changes from a negotiated sale to an
open-market sale or vice-versa.

ARTICLE 2

ACTIONS BY THE COMPANY

     2.1. The parties hereby agree that, simultaneous with the execution of this
Agreement, the Company shall provide written instructions to the Company’s
transfer agent (“Transfer Agent”) to promptly report to the Company any transfer
on the Company’s books of the Shareholder’s shares of Common Stock (the
“Restriction”). The Company shall advise the Purchaser Representative of any
such transfer as soon as practical after receiving any such report from the
transfer agent. Further, as soon as practical, the Company shall notify the
Shareholder when there is no Preferred Stock remaining outstanding, unless all
of the Shareholder’s Common Stock shall have been sold at that time.

2

--------------------------------------------------------------------------------

ARTICLE 3

MISCELLANEOUS

     3.1. No waiver or any breach of any covenant or provision herein contained
shall be deemed a waiver of any preceding or succeeding breach thereof, or of
any other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

     3.2. All notices or other communications required or permitted to be
provided hereunder shall be in writing, and shall be deemed given and effective
on the earliest of (a) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth on the signature
pages attached hereto or via e-mail to the e-mail address set forth on the
signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

     3.3. This Agreement shall be binding upon and shall inure to the benefit of
the permitted successors and permitted assigns of the parties hereto.

     3.4. This Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Agreement may not
be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.

     3.5. Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine. This Agreement
shall not be construed as if it had been prepared by one of the parties, but
rather as if both parties had prepared the same. Unless otherwise indicated, all
references to Articles are to this Agreement.

     3.6 The Company’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Shareholder, each Purchaser and the
Company.

3

--------------------------------------------------------------------------------

     3.7 The Company shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Company to be genuine and to have been signed or presented by the proper party
or parties. The Company shall not be personally liable for any act the Company
may do or omit to do hereunder as the Company while acting in good faith and in
the absence of gross negligence, fraud and willful misconduct, and any act done
or omitted by the Company pursuant to the advice of the Company’s
attorneys-at-law shall be conclusive evidence of such good faith, in the absence
of gross negligence, fraud and willful misconduct.

     The Purchaser Representative shall be Crestview Capital Master, LLC until
changed by the written consent of a majority in interest of the Purchasers.

[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 16th day of December, 2005.

SHAREHOLDER:      
By:  /s/ Fai Chan  Contact Person:  Fai Chan     Name:  Fai Chan  Address: c/o
Chlara Credit     Title:                     505 Island Place Tower, 510 King’s
Road                          Northpoint, Hong Kong SAR PRC       Phone:
852-2258-6888  Number of shares of  Fax: 852-2258-6800   Common Stock owned:
29,715  E-Mail: fai@185hk.com 
Number of shares of      Common Stock subject to options
      or warrants: 150,000   
GLOBAL MED TECHNOLOGIES, INC. 
By: /s/ Michael I. Ruxin, M.D.  Contact Person: Michael Ruxin, M.D.     Name:
Michael I. Ruxin  Address: 12600 W. Colfax, Ste C-420     Title:  CEO 
               Lakewood, CO 80215       Phone: 303 238-2000    Fax:
303-238-3368    E-Mail: mick@wyndgate.com 


|

[PURCHASERS’ SIGNATURE PAGE FOLLOWS]

5

--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 13th day of December, 2005.

SHAREHOLDER:      
  /s/ Fong Kwok Jen  Contact Person:  Fong Kwok Jen     Name:  Fong Kwok Jen 
Address: 7 Temasek Blvd #43-03     Title:                     Singapore 038987 
     Phone: +65 6334 9116  Number of shares of  Fax: +65 6334 7117   Common
Stock owned: 22,285  E-Mail: fonkj@singnet.com.sg 
Number of shares of      Common Stock subject to options
      or warrants: 75,000   


[PURCHASERS’ SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 12th day of December, 2005.

SHAREHOLDER:      
  /s/ David T. Chen  Contact Person:  David T. Chen     Name:  David T. Chen 
Address: 2525 NW 141st Place     Title:                     AN____, Or 97229 
     Phone:  Number of shares of  Fax: 503-645-7801   Common Stock owned: -0- 
E-Mail: davidtchen@hotmail.com 
Number of shares of      Common Stock subject to options
      or warrants: 34,247   


[PURCHASERS’ SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 12th day of December, 2005.

SHAREHOLDER:      
  /s/ Gary L. Cook  Contact Person:  Gary L. Cook     Name:  Gary L. Cook 
Address: 61 W. Surry Dr.     Title:                     Castle Rock, CO 80101 
     Phone: 303-790-9559  Number of shares of  Fax:720-895-1917   Common Stock
owned: 35,000  E-Mail: gary@ld.net 
Number of shares of      Common Stock subject to options
      or warrants: 50,000   


[PURCHASERS’ SIGNATURE PAGE FOLLOWS]

6

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 12th day of December, 2005.

--------------------------------------------------------------------------------

SHAREHOLDER:      
By:  /s/ Tony Chan  Contact Person:  Tony Chan     Name:  Tony Chan  Address:
c/o Chlra Credit     Title:                     505 Island Place Tower, 510
King’s Road                          Northpoint, Hong Kong SAR PRC       Phone:
852-2258-6888  Number of shares of  Fax: 852-2258-6800   Common Stock owned:  
E-Mail: tony@185hk.com 
Number of shares of      Common Stock subject to options
      or warrants: 50,000   


[PURCHASERS’ SIGNATURE PAGE FOLLOWS]

6

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
this 12th day of December, 2005.

SHAREHOLDER:      
  /s/ Robert H. Trapp  Contact Person:  Robert H. Trapp     Name:  Robert H.
Trapp  Address: 1707-1723 Iberni St..     Title:                     Vancouver,
BC Canada V6G 3G9       Phone: 604-609-2668  Number of shares of 
Fax:604-609-2088   Common Stock owned:   E-Mail: rtrapp@evisionusa.com 
Number of shares of      Common Stock subject to options
      or warrants: 50,000   


[PURCHASERS’ SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

Name of Investing Entity: Shepherd Investments International, Ltd.
Signature of Authorized Signatory of Investing Entity: /s/ Michael A. Roth
Name of Authorized Signatory: Michael A. Roth
Title of Authorized Signatory: Managing Member of
      Stark Offshore Management, LLC, the Investment Manager of Shepherd
Investments International, Ltd.
Email Address of Purchaser: bdavidson@sf-capital.com

Notice:

Contact Person:  Brian Davidson
Address: c/o Stark Offshore Management, LLC, 3600 South lake Drive,St. Francis,
WI 53235
Phone: (414) 294-7000
Fax: (414) 294-7700
E-Mail: bdavidson@sf-capital.com

[SIGNATURE PAGES CONTINUE]

6

--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

Name of Investing Entity: Enable Growth Partners LP

Signature of Authorized Signatory of Investing Entity: /s/ Brendan O’Neil
Name of Authorized Signatory: Brendan O’Neil
Title of Authorized Signatory: Principal & Portfolio Manager

Notice:

Contact Person: Brendan O’Neil
Address: One Ferry Building, Ste 255, San Francisco, CA 94111
Phone: 415 677-1578
Fax: 415 677-1580
E-Mail: boneill@enablecapital.com

[SIGNATURE PAGES CONTINUE]

6

--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

Name of Investing Entity:   Magnetar Capital Master Fund, Ltd.     By: Magnetar
Financial LLC    Its: Investment Manager 

Signature of Authorized Signatory of Purchaser:/s/ Paul Smith

Name of Authorized Signatory:   Paul Smith
Title of Authorized Signatory:     Genereal Counsel
Email Address of Purchaser:        c/o Doug.Litowitz@Magnetar.com

Address for Notice of Purchaser:

c/o Magnetar Financial LLC
1603 Orrington Avenue
13th Floor
Evanston, IL 60201

[SIGNATURE PAGES CONTINUE]

6

--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE TO GLOB/FORMER DIRECTOR RIGHT OF FIRST NOTICE
AGREEMENT]

Name of Investing Entity: Crestview Capital Master, LLC
Signature of Authorized Signatory of Investing Entity: /s/ Robert Hill
Name of Authorized Signatory: Robert Hill
Title of Authorized Signatory: Managing Director


Notice:

Contact Person:
Address:
Phone:
Fax:E-Mail:

[SIGNATURE PAGES CONTINUE]

6

--------------------------------------------------------------------------------